Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT AND WAIVER TO CREDIT AGREEMENT

THIRD AMENDMENT AND WAIVER, dated as of October 9, 2013 (this “Agreement”), to
the Credit Agreement (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), dated as of
March 7, 2013, among LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP, a
Virginia limited partnership (the “Borrower”), LANDMARK APARTMENT TRUST OF
AMERICA, INC., a Maryland corporation (the “REIT”) and the other GUARANTORS from
time to time party thereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, the Borrower has informed the Administrative Agent that Landmark at
Collin Creek, LLC (“Collin Creek”), a Delaware limited liability company and
wholly owned Subsidiary of the REIT, intends to acquire a property located at
2301 Pebble Vale Drive, Plano, Texas (the “Collin Creek Property”);

WHEREAS, the Collin Creek Property has been offered by the Borrower as a
Collateral Property in accordance with Section 2.16(a) of the Credit Agreement,
and Collin Creek has executed and delivered Joinder Documents;

WHEREAS, the Borrower has requested an increase in the Loans by an amount not to
exceed the lesser of (i) $15,200,000 and (ii) 70% of the Appraised Value of the
Collin Creek Property in accordance with Section 2.15 of the Credit Agreement;

WHEREAS, in connection with the foregoing, the Required Lenders agree to amend
and waive certain provisions of the Credit Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:

1.1 Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Fee Letter” appearing therein to read as follows:

“Fee Letter” means one or more letter agreements, each dated as of the Closing
Date or as of an Increase Effective Date, among the Borrower, the Administrative
Agent and/or one or more of the Arrangers.

1.2 Section 2.07 of the Credit Agreement is hereby amended by replacing the
amount “$200,000” appearing therein with “$225,000”.



--------------------------------------------------------------------------------

1.3 Section 6.08(b) of the Credit Agreement is hereby amended by adding the
following text at the end of clause (ii) of such section:

“(which flood insurance policy shall include the Borrower’s contents if any are
located within the flood zone)”.

SECTION 2. Waiver. Subject to delivery of the due diligence materials and
information described in Section 2.16(a)(ii) of the Credit Agreement with
respect to the Collin Creek Property on or prior to the applicable Inclusion
Effective Date, the Required Lenders hereby waive the delivery requirements
under Section 2.16(a)(ii) of the Credit Agreement solely to the extent that such
section required the Borrower to deliver due diligence materials and information
with respect to such Nominated Property at least thirty (30) days prior to the
Proposed Inclusion Date for such Nominated Property.

SECTION 3. Conditions Precedent.

This Agreement shall become effective upon receipt by the Administrative Agent
of executed counterparts of this Agreement duly executed by each of the Loan
Parties, the Administrative Agent and the Required Lenders.

SECTION 4. Representations and Warranties. After giving effect to this
Agreement, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects on and as of the date hereof with the same
force and effect as if made on such date (except that the representations and
warranties set forth in Section 5.08 of the Credit Agreement solely as they
apply to Collin Creek’s ownership of the Collin Creek Property shall have the
same force and effect as if made October 10, 2013), except (i) to the extent
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (ii) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (iii) that for purposes of this Section 4, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Credit Agreement. Each of the Loan Parties represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

(a) it has the requisite power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;

(b) no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

 

2



--------------------------------------------------------------------------------

(c) this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(d) no Default has occurred and is continuing; and

(e) the execution, delivery and performance of this Agreement will not
(i) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Liens created under the Loan Documents) under, or
require any payment to be made under (x) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (ii) violate any Law.

SECTION 5. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to (i) the Credit Agreement, as amended by this Agreement and
(ii) all of the other Loan Documents, as such are amended, restated,
supplemented or otherwise modified from time to time in accordance with their
terms.

SECTION 6. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default has occurred or is continuing), including, but not limited to, the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.

SECTION 7. Ratification.

(a) Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default under the Credit Agreement, whether or not
known to the Administrative Agent or any of the Lenders, or (ii) to

 

3



--------------------------------------------------------------------------------

prejudice any right or remedy which the Administrative Agent or any of the
Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.

SECTION 8. Waivers; Amendments. Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Required
Lenders.

SECTION 9. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Loan
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as each may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 10. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 12. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 14. Loan Document. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document and that the failure of any of the Loan
Parties to comply with the provisions of this Agreement shall constitute an
Event of Default.

SECTION 15. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

BORROWER:

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust
of America, Inc., its general partner   By:  

/s/ Stanley J. Olander, Jr.

  Name:   Stanley J. Olander, Jr.   Title:   Chief Executive Officer

GUARANTORS:

 

LANDMARK APARTMENT TRUST OF AMERICA, INC. By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer

LANDMARK AT HERITAGE FIELDS, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of America, Inc., its
general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

LANDMARK AT RIDGEWOOD PRESERVE, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of America, Inc., its
general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer
MANCHESTER PARK, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer
BAYMEADOWS PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

G&E APARTMENT REIT KENDRON VILLAGE, LLC By:   Landmark Apartment Trust of
America Holdings, LP, its manager   By:   Landmark Apartment Trust of America,
Inc., its general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer BEAR
CREEK PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer BEDFORD
PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

COTTONWOOD PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP,
its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer PEAR
RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer
RIVERVIEW PARTNERS SC, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

HAMPTON RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings,
LP, its manager   By:   Landmark Apartment Trust of America, Inc., its general
partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer CROWN
RIDGE PARTNERS, LLC By:   Landmark Apartment Trust of America Holdings, LP, its
manager   By:   Landmark Apartment Trust of America, Inc., its general partner  
  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer
LANDMARK AT COLLIN CREEK, LLC By:   Landmark Apartment Trust of America
Holdings, LP, its manager   By:   Landmark Apartment Trust of America, Inc., its
general partner     By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ Keegan Koch

Name:   Keegan Koch Title:   Senior Vice President

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Keegan Koch  

 

Name:   Keegan Koch Title:   Senior Vice President

 

[Signature page to Third Amendment to LATA Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a lender By:   /s/ John C. Rowland  

 

Name:   John C. Rowland Title:   Vice President